DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-9, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4, 5, 6, 7, 8, 9, 11 and 12, claim 1 recites the step “detect a first parameter.” The dependent claims variously recite “the detected first parameter” (e.g. claim 4) and “the first parameter” (e.g. claim 5). The lack of consistency raises indefiniteness issues because it is unclear if the references in the dependent claims are to the same first parameter mentioned in the independent claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 7-10 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Houser (US 2012/0116391)
Regarding claims 1-3, 5 and 14, Houser discloses a surgical system including  forceps (fig. 1), a generator (20) and a processor (1000, fig. 2). The process runs a control program (as described in [0041]- [0042]) that is modified in response to a first parameter of the system (as detected by 194) and a user input (as detected by 192). The control program controls a power level of the generator ([0040]) and a motor for opening and closing the jaws ([0043], [0094]). The first parameter is an “instrument actuation parameter” at least because the phrase is so broad it encompasses any value relevant to the operation of the instrument.
Regarding claims 7-9, 15 and 16, the first parameter is a status of the end effector which includes whether the end effector is open or closed and whether tissue is positioned between the jaws (i.e. the force applied on the jaws by tissue as discussed with respect to element 194).
Regarding claim 10, the claim language is so broad that essentially any instrument which is used to treat tissue can be considered “operational control” and any generator which receives an input can be considered “a slave control system by default.” The claim does not define what these phrases mean and does not even recite a relationship between the function “operational control” and the structure “slave control system.” 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Houser in view of Odom (US 2008/0009860).
Regarding claim 4, Houser does not disclose that the motor for opening and closing the jaws is operated by the control program according to the first parameter and user input. However, it is well established that jaw closure rate and degree is relevant to the types of procedures performed by electrosurgical forceps device and Applicant has not disclosed that closing a jaw with a motor based on a parameter and an input is critical or produces unexpected results. Odom discloses an electrosurgical forceps device which uses a motor for actuating the jaws ([0035]) and teaches that the jaws can be closed (i.e. by motor parameters) according to measured thickness ([0049] and [0055], see also [0051]). Odom discloses this allows for a better seal (as discussed with respect to figure 5). Therefore, it would have been obvious to one of ordinary skill in the art to provide the system of Houser with the ability to control the rate of jaw closure based on tissue thickness, as taught by Odom, to produce the predictable result of treating tissue in a desired manner. It is noted that, since tissue thickness is determining in Houser by using the first parameter and the user input (as discussed above), the system of Houser-Odom thus controls motor parameters in view of the first parameter and the input.

Claims 6, 12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Houser in view of Shelton (US 2017/0202591).
Regarding claim 6, 12 and 18, the system of Houser does not disclose the first parameter is a generator operating parameter or a combination of parameters. However, the fact that Applicant claims several variations of the “first parameter” suggest none of them are critical or produce unexpected results. Shelton discloses an electrosurgical forceps device and teaches that tissue thickness can be determined by combining several values including a generator operating parameter ([0404]). Either impedance or temperature can qualify as “generator operating parameter because they are parameters that indicate the generator is operating. Therefore, before the application was filed, it would have been obvious to modify the system of Houser to use any values known to be relevant to the determination of tissue thickness, including a generator operating parameter that is combined with any other relevant parameter as taught by Shelton, that would produce the predictable result of a functional tissue treatment system.
Regarding claim 19, the first parameter is a status of the end effector which includes whether the end effector is open or closed and whether tissue is positioned between the jaws (i.e. the force applied on the jaws by tissue as discussed with respect to element 194).
Regarding claim 20, Houser discloses the use of a trigger (306), where the processor (when connected to a motor) interprets the movement of the trigger as one input. This embodiment of Houser does not disclose the trigger receives a different input. However, a different embodiment of Houser discloses that trigger actuation rate is associated with motor rate ([0123]). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the trigger with any commonly known number of different inputs, including at least position and rate as taught by Houser, that would produce the predictable result of allowing a user to operate the system in a desired manner.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Houser in view of Garrison (US 2013/0103031).
Regarding claim 11, the system of Houser does not disclose that the incredibly broad function/structure relationship recited by claims 10 and 11 is flipped on the basis of the first parameter and the user input. However, Applicant has not disclosed this flip is critical or produces unexpected results. In fact, it is not clear that the specification discusses this limitation at all (see [0196] of the printed publication for the most relevant part), and thus it is unclear what value there is in switching where the control signals originate from at least because there is no evidence this changes the function of the system at all. Therefore, this limitation is being interpreted in the same manner as a change of shape or a change of number: a trivial modification for a person of ordinary skill in the art that only does exactly what such a person would expect it to do (see MPEP 2141 beginning in section I). Houser notes that location of the control unit is irrelevant ([0088]) and references such as Garrison teach that a switch for controlling a device may be positioned on the device and the generator ([0078]), which suggests that the origin of control signals does not influence the operation of the system in an unexpected manner. Therefore, before the application was filed, it would have been obvious to provide the system of Houser with duplicate control elements in the device and the generator, either of which can be used to control the system as taught by Garrison, to produce the predictable result of a system with the automated control processes disclosed by Houser. The only feature missing is on what basis control is switched between the generator and the instrument. However, a controller must be used by the system to be operable and if there is no difference in the function based on where the controller is it does not matter on what basis a controller is selected. Houser, as discussed above, discloses the generation of several outputs including a first parameter and a user input. Therefore, before the application was filed, it would have been obvious to use any controller in the system of Houser-Garrison either by manual selection or according to any generated output including the parameter and input that would produce the predictable result of a system that can be used to treat tissue in a desired manner. See MPEP 2141(III) regarding the obviousness of combining known elements according to known methods to yield predictable results. 

Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Houser.
Regarding claims 13 and 17, Houser discloses the use of a trigger (306), where the processor (when connected to a motor) interprets the movement of the trigger as one input (as discussed above). This embodiment of Houser does not disclose the trigger receives a different input. However, a different embodiment of Houser discloses that trigger actuation rate is associated with motor rate ([0123]). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the trigger with any commonly known number of different inputs, including at least position and rate as taught by Houser, that would produce the predictable result of allowing a user to operate the system in a desired manner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794